     Case: 3:19-cv-00038-wmc Document #: 68 Filed: 11/13/20 Page 1 of 21




              IN THE UNITED STATES DISTRICT COURT
             FOR THE WESTERN DISTRICT OF WISCONSIN


PLANNED PARENTHOOD OF
WISCONSIN, INC., et al.,

           Plaintiffs,

     v.                                   Case No. 19-CV-0038

JOSHUA KAUL, et al.,

           Defendants.


                   DEFENDANTS’ PRETRIAL BRIEF


     The plaintiffs challenge three Wisconsin laws relating to abortion that

have been in place for many years. They challenge the “Physician-Only Law,”

which limits the provision of abortions to licensed physicians, and which has

been the practice in Wisconsin since Roe v. Wade. They also challenge a law

requiring that a physician must be physically present when abortion-inducing

drugs are dispensed to patients, the “Physical Presence Law,” and a law that

requires the same physician who conducted the pre-procedure physical exam

be the physician that prescribes the drug, the “Same Physician Law.” These

two laws have been in place since 2012.

     In most challenges to abortion laws, plaintiffs contend that a new law

will close clinics and therefore cause an undue burden by reducing access to
        Case: 3:19-cv-00038-wmc Document #: 68 Filed: 11/13/20 Page 2 of 21




abortion. Here, in contrast, the plaintiffs allege that the laws impose an undue

burden because Planned Parenthood of Wisconsin, Inc. would attempt to

expand abortion services should the challenged laws be overturned.

        As an initial matter, the legal standard governing challenges to abortion

laws has been clarified. Courts no longer weigh the benefits and burdens of an

abortion law in determining whether there is an “undue burden.” Instead,

defendants need only show that a law has a legitimate purpose and is

reasonably related to a goal. The Supreme Court has recognized the legitimacy

of physician-only laws, and the other two laws have valid bases in protecting

patient health. As a result, the three laws easily meet this deferential standard

here. And for that same reason, the plaintiffs’ equal protection claims fail as

well.

        The court then examines whether there is an undue burden, which it

may find only if the law imposes a substantial obstacle to a large fraction of

women from obtaining an abortion. The plaintiffs cannot make that showing

here. All abortions that have taken place in Wisconsin since Roe have occurred

with the Physician-Only Law in effect, and all medication abortions since April

2012 have occurred with the Physical Presence and Same Physician laws in

place. The plaintiffs’ own statistical projections show only a small increase in

the number of abortions if the laws are struck down and Planned Parenthood




                                        2
     Case: 3:19-cv-00038-wmc Document #: 68 Filed: 11/13/20 Page 3 of 21




begins providing abortions at new locations. As a result, the plaintiffs will not

be able to show that the laws impose an undue burden.

                               BACKGROUND

I.    The laws at issue

      The plaintiffs challenge three sets of abortion regulations. One, the

Physician-Only Law, applies to all abortions. The two others, the Physical

Presence Law and Same Physician Law, apply only to medication abortions.

      A.     The Physician-Only Law

      Wisconsin makes it a crime for non-physicians to provide abortions. One

statute provides that “[w]hoever intentionally performs an abortion and who

is not a physician is guilty of a Class I felony.” Wis. Stat. § 940.15(5). In

addition, Wisconsin law criminalizes the intentional destruction of an unborn

child, but this prohibition does not apply to “a therapeutic abortion” that is

“performed by a physician.” Wis. Stat. § 940.04(5)(a).

      Wisconsin’s Administrative Code relating to the practice of medicine

similarly provides that “[t]he performance of abortions involves medical and

surgical procedures . . . and may be performed only by physicians duly licensed

by the medical examining board.” Wis. Admin. Code Med. § 11.03.

      Wisconsin’s informed consent law also requires that a physician provide

certain information to a woman prior to the abortion procedure. Wis. Stat.

§ 253.10(3)(c)(1).

                                       3
        Case: 3:19-cv-00038-wmc Document #: 68 Filed: 11/13/20 Page 4 of 21




        B.    The Physical Presence and Same Physician Laws

        The Physical Presence and Same Physician Laws were passed as part of

2011 Wisconsin Act 217, which went into effect on April 20, 2012. They provide

that:

        (2) No person may give an abortion-inducing drug to a woman unless
        the physician who prescribed, or otherwise provided, the abortion-
        inducing drug for the woman:

        (a) Performs a physical exam of the woman before the information is
        provided under s. 253.10 (3) (c) 1.

        (b) Is physically present in the room when the drug is given to the
        woman.

Wis. Stat. § 253.105(2)(b). Subsection (2)(a) is the Same Physician Law and

subsection 2(b) is the Physical Presence Law.

II.     Facts

        Wisconsin’s Department of Health Services keeps track of the number of

abortions that occur in the State each year. In 2018, the most recent year for

which data are available, 6,042 abortions were performed on Wisconsin

residents in the State. In 2017, 5,640 abortions were performed on Wisconsin

residents.

        The plaintiffs’ only quantitative measure of the burden allegedly

imposed by the challenged laws is the expert report of Jason Fletcher.

(Dkt. 65.) Dr. Fletcher performed a study of the effect of the change in distance

to the nearest abortion clinic has on the number of abortions in Wisconsin



                                        4
     Case: 3:19-cv-00038-wmc Document #: 68 Filed: 11/13/20 Page 5 of 21




counties—using clinics that had closed in Green Bay in 2013 and Appleton in

2016—finding that increasing the distance somewhat decreased the number of

abortions. He then assumed Planned Parenthood would start providing

abortions in Green Bay, La Crosse and Wausau, and projected increased

abortions due to the shortening of distance to the nearest clinic. This analysis

attempts to predict the future based on counterfactuals—both that abortion

services would be expanded, and that expansion would have the predicted

effects. It also assumes the results from closures in the northeastern part of

the state—which had clinics that were then closed—would translate to other

areas of the State where there have never been abortion clinics.

      But even taking the projections on their own terms, they do not show

significant effects from opening new clinics. Instead, the trial evidence will

show that the three clinics would increase the abortion rate between 10%–15%

in the counties surrounding the new clinic and, in raw numbers terms, would

not add a significant amount of abortions to the state totals. For example, the

La Crosse clinic is projected to add 24 abortions (an 11.1% increase in the

surrounding counties), the Wausau clinic to add 42 abortions (a 13.4% increase

in the nearby counties) and Green Bay to add 100 abortions (a 14.3% increase

in nearby counties).




                                       5
     Case: 3:19-cv-00038-wmc Document #: 68 Filed: 11/13/20 Page 6 of 21




                                 ARGUMENT

      The Court must first address the proper legal standard to apply. The

proper legal standard for challenges to abortion laws no longer balances the

benefits and the burdens of an abortion law. Instead, the laws need only have

a rational relationship to a legitimate purpose and not impose an undue

burden. Under this correct standard, all three laws being challenged here are

constitutional. The Supreme Court has repeatedly said that states can limit

the provision of abortions to licensed physicians, and the two other laws are

rationally related to legitimate purposes. These rational relationships defeat

the plaintiffs’ equal protection claims as well. Finally, the laws do not impose

an undue burden because they do not impose a substantial obstacle in a

significant fraction of the cases in which they are relevant.

I.    Courts no longer balance the benefits and burdens of a law when
      deciding whether a law imposes an undue burden.

      The defendants expect that the plaintiffs will contend that the laws at

issue need to meet the balancing test articulated in Whole Woman’s Health v.

Hellerstedt, 579 U. S. ––––, 136 S. Ct. 2292 (2016), but that test is not the

governing standard after June Medical Services. L. L. C. v. Russo, 140 S. Ct.

2103 (2020). Instead of a balancing test, a law is unconstitutional only if it is

(1) not reasonably related to a legitimate purpose, or (2) imposes a substantial




                                       6
     Case: 3:19-cv-00038-wmc Document #: 68 Filed: 11/13/20 Page 7 of 21




obstacle to a woman’s choice to undergo an abortion in a large fraction of the

cases in which the challenged law is relevant.

      In June Medical, the Court held that an admitting privileges law like the

one at issue in Whole Woman’s Health was unconstitutional. The fifth vote for

that holding was provided by Chief Justice Roberts, who concurred in the

judgment but said that “[n]othing about Casey suggested that a weighing of

costs and benefits of an abortion regulation was a job for the courts.” 140 S. Ct.

at 2136 (Roberts, C.J., concurring in the judgment). Rather, the Court has

“explained that the ‘traditional rule’ that ‘state and federal legislatures [have]

wide discretion to pass legislation in areas where there is medical and scientific

uncertainty’ is ‘consistent with Casey.’” Id. (quoting Gonzales v. Carhart, 550

U.S. 124, 163 (2007)). “Casey instead focuses on the existence of a substantial

obstacle, the sort of inquiry familiar to judges across a variety of contexts.” Id.

A law’s benefits “were not placed on a scale opposite the law’s burdens. Rather,

Casey discussed benefits in considering the threshold requirement that the

State have a ‘legitimate purpose’ and that the law be ‘reasonably related to

that goal.’” Id. (quoting Planned Parenthood of Se. Pennsylvania v. Casey,

505 U.S. 833, 878 (plurality opinion)). The defendants need not provide medical

experts justifying the benefits—this is akin to a rational basis review; in fact,

Casey even cited a rational basis case when discussing this test. Casey,




                                        7
     Case: 3:19-cv-00038-wmc Document #: 68 Filed: 11/13/20 Page 8 of 21




505 U.S. at 885 (citing Williamson v. Lee Optical of Okla., Inc., 348 U.S. 483

(1955)).

      If the State makes the showing that a law is reasonably related to a

legitimate purpose, “the only question for a court is whether a law has the

‘effect of placing a substantial obstacle in the path of a woman seeking an

abortion of a nonviable fetus.’” June Medical, 140 S. Ct. at 2138 (Roberts, C.J.,

concurring in the judgment) (quoting Casey, 505 U.S. at 877 (plurality

opinion)). And Casey explained that when “in a large fraction of the cases in

which [the challenged law] is relevant, it will operate as a substantial obstacle

to a woman’s choice to undergo an abortion.” Casey, 505 U.S. at 895 (plurality

opinion).

      The Supreme Court’s actions in two Seventh Circuit cases show that the

balancing test discussed in Whole Woman’s Health is not the governing

standard. In those cases, the Seventh Circuit had balanced the burdens and

benefits as in Whole Woman’s Health. See Planned Parenthood of Indiana &

Kentucky, Inc. v. Comm’r of Indiana State Dep’t of Health, 896 F.3d 809,

818–33 (7th Cir. 2018); Planned Parenthood of Indiana & Kentucky, Inc. v.

Adams, 937 F.3d 973, 983–90 (7th Cir. 2019). The Supreme Court vacated the

lower courts’ decisions and remanded the cases “for further consideration in

light of June Medical Services L.L.C. v. Russo, 591 U.S. –––, 140 S.Ct. 2103,

207 L.Ed.2d 566 (2020).” Box v. Planned Parenthood of Indiana & Kentucky,


                                       8
     Case: 3:19-cv-00038-wmc Document #: 68 Filed: 11/13/20 Page 9 of 21




Inc, No. 19-1019, 2020 WL 3578669, at *1 (U.S. July 2, 2020); Box v. Planned

Parenthood of Indiana & Kentucky, Inc., No. 19-816, 2020 WL 3578672, at *1

(U.S. July 2, 2020). If the balancing test from Whole Woman’s Health still

applied, then the Court would have had no reason to vacate the decisions and

remand for further consideration of June Medical. This action was necessary

only because that balancing test is not the proper legal standard.

      This reality has been recognized by both the Sixth and Eighth Circuits,

analyzing June Medical using the framework in Marks v. United States,

430 U.S. 188, 193 (1977), under which the “holding of the Court may be viewed

as the position taken by the Members who concurred in the judgments on the

narrowest grounds.” The Sixth Circuit held that Chief Justice Roberts’s

concurrence governs because it was “the narrowest opinion concurring in the

judgment is the one that would strike down the fewest laws regulating abortion

in future cases.” EMW Women’s Surgical Ctr., P.S.C. v. Friedlander,

No. 18-6161, 2020 WL 6111008, at *9 (6th Cir. Oct. 16, 2020). Under Chief

Justice Roberts’s opinion, only laws that are “not ‘reasonably related’ to a

‘legitimate   purpose’   or   that   impose   a   ‘substantial   obstacle’   are

unconstitutional.” Id. (quoting June Med. Servs., 140 S. Ct. at 2138 (Roberts,

C.J., concurring in the judgment)). In contrast, the balancing test would strike

down more laws, including those “where ‘the balance’ between the law’s

benefits and its burdens ‘tipped against the statute’s constitutionality.’” Id.


                                       9
     Case: 3:19-cv-00038-wmc Document #: 68 Filed: 11/13/20 Page 10 of 21




(quoting June Med. Servs., 140 S. Ct. at 2138 (Roberts, C.J., concurring in the

judgment)). The Chief Justice’s interpretation and application of Whole

Women’s Health is therefore binding on lower courts. Id. at *12.

      Similarly, the Eighth Circuit held that Chief Justice Roberts’s separate

opinion is controlling because his vote was necessary in holding that

Louisiana’s admitting-privileges law was unconstitutional. Hopkins v. Jegley,

968 F.3d 912, 915 (8th Cir. 2020) (citing Marks, 430 U.S. at 193). As a result,

in light of the Chief Justice’s concurrence and the Court’s grant, vacate and

remand order in Box, id. at 916, the court remanded the case to the district

court because the district court had applied the balancing test from the

majority decision in Whole Women’s Health.

      While the Fifth Circuit has disagreed with this approach, see Whole

Woman’s Health v. Paxton, No. 17-51060, 2020 WL 6218657, at *4–5 (5th Cir.

Oct. 13, 2020), a petition for en banc review has been filed. And as the dissent

in that case noted, the majority was applying “the same balancing test that

‘five Members of the Court reject[ed]’—irrefutably—a few months ago. Proper

application of the Marks rule dictates otherwise.” Id. at *13 (Willett, J.,

dissenting) (quoting June Medical, 140 S. Ct. at 2182 (Kavanaugh, J.,

dissenting)).




                                      10
      Case: 3:19-cv-00038-wmc Document #: 68 Filed: 11/13/20 Page 11 of 21




II.    The challenged laws are rationally related to a legitimate
       purpose.

       All three laws are reasonably related to a legitimate purpose. As

interpreted in Casey and the Chief Justice’s concurrence in June Medical, this

is not a demanding standard. Casey even cited Williamson v. Lee Optical of

Okla., Inc., 348 U.S. 483 (1955), a case involving rational basis review, when

concluding that “the Constitution gives the States broad latitude to decide that

particular functions may be performed only by licensed professionals, even if

an objective assessment might suggest that those same tasks could be

performed by others.” Casey, 505 U.S. at 885 (plurality opinion). Two of the

regulations at issue here—the Physician-Only Law and the Same Physician

Law—fall into this category.1

       Further, the court must apply “the ‘traditional rule’ that ‘state and

federal legislatures [have] wide discretion to pass legislation in areas where

there is medical and scientific uncertainty’ is ‘consistent with Casey.’” June

Medical, 140 S. Ct. at 2136 (Roberts, C.J., concurring in the judgment) (quoting

Gonzales v. Carhart, 550 U.S. 124, 163 (2007)). The Sixth Circuit recently

applied this type of review when upholding a requirement that abortion



       1 The defendants understand that the plaintiffs will contend their equal
protection claims are governed by heightened scrutiny. Casey conclusively establishes
that this is not correct by relying on a case that used rational basis review to decide
a challenge to a regulation limiting provision of services to certain types of
professionals.

                                          11
     Case: 3:19-cv-00038-wmc Document #: 68 Filed: 11/13/20 Page 12 of 21




providers have a transfer and transport agreement with a hospital. EMW

Women’s Surgical Ctr., 2020 WL 6111008, at *15.

      A.    The Supreme Court has held that physician-only laws are
            valid, and Wisconsin’s Physician-Only law is too.

      The Supreme Court has already determined that physician-only laws are

constitutionally permissible. In Roe v. Wade, 410 U.S. 113, 165 (1973), the

Court held that “[t]he State may define the term ‘physician,’ to mean only a

physician currently licensed by the State, and may proscribe any abortion by

a person who is not a physician as so defined.” The Court later reiterated that

its cases “left no doubt that, to ensure the safety of the abortion procedure, the

States may mandate that only physicians perform abortions.” City of Akron v.

Akron Ctr. for Reprod. Health, Inc., 462 U.S. 416, 447 (1983). After Casey, the

Court again upheld a law “restricting the performance of abortions to licensed

physicians.” Mazurek v. Armstrong, 520 U.S. 968, 969 (1997) (per curiam). The

Court faulted the appeals court for not considering its “repeated statements in

past cases . . . that the performance of abortions may be restricted to

physicians.” Id. at 974.

      The Court reaffirmed that states can, consistent with the Constitution,

limit the provision of abortion to physicians. The Mazurek plaintiffs argued

that the Montana law had no health basis because the only study on the issue

found no significant difference in the complication rates of abortions performed



                                       12
     Case: 3:19-cv-00038-wmc Document #: 68 Filed: 11/13/20 Page 13 of 21




by doctors and physician-assistants. 520 U.S. at 973. The Court rejected this

argument by relying on Casey which, in upholding a law requiring the

physician to provide informed-consent information, held that “the Constitution

gives the States broad latitude to decide that particular functions may be

performed only by licensed professionals, even if an objective assessment might

suggest that those same tasks could be performed by others.” Id. at 972 (quoting

Casey, 505 U.S. at 885 (plurality opinion) (emphasis in original)). Importantly,

Chief Justice Roberts in June Medical noted that this reasoning in Mazurek

forecloses any sort of balancing test. June Medical, 140 S. Ct. at 2138.2

      Further, the Seventh Circuit recognizes that a district court has no

authority to overrule the Supreme Court on issues like this, even if a party

offers expert witnesses and studies claiming that the Court was wrong. Frank

v. Walker, 768 F.3d 744, 750 (7th Cir. 2014) (“After a majority of the Supreme

Court has concluded that photo ID requirements promote confidence, a single

district judge cannot say as a ‘fact’ that they do not, even if 20 political

scientists disagree with the Supreme Court.”). Thus, the plaintiffs’ expert

testimony that advanced practice nurses can perform abortions just as safely

as physicians—the expert testimony of Dr. Daniel Grossman, (Dkt. 62), and

Dr. Joanne Spetz, (Dkt. 63)—is simply irrelevant.



      2 This precedent also defeats the plaintiffs’ equal protection challenges to the
Physician-Only Law, conclusively establishing a rational basis as a matter of law.

                                         13
     Case: 3:19-cv-00038-wmc Document #: 68 Filed: 11/13/20 Page 14 of 21




      Should the Court apply the balancing test from Whole Woman’s Health,

the Physician-Only Law would still pass that test. As noted, the Supreme

Court has recognized the medical benefits of the law, which a lower court has

no authority to second-guess despite what evidence a party has submitted.

Frank, 768 F.3d at 750. And with the benefit being established as a matter of

law, the burden the plaintiffs here allege is not sufficient to make the law

unconstitutional (and it is doubtful that any burden would be able to do so).

      In fact, in a decision issued before June Medical, the Eastern District of

Virginia recently held that a physician-only law did not impose an undue

burden under the balancing test. Falls Church Med. Ctr., LLC v. Oliver, 412

F. Supp. 3d 668, 688–92 (E.D. Va. 2019). Even though the plaintiffs submitted

evidence that advanced practice nurses could perform abortion procedures

safely, “permitting them to do so faces a formidable line of countervailing

authority,” dating back to Roe. Id. at 691. Further, Casey recognized that “the

Constitution gives the States broad latitude to decide that particular functions

may be performed only by licensed professionals, even if an objective

assessment might suggest that those same tasks could be performed by

others.” Id. (quoting Casey, 505 U.S. at 884–85 (plurality opinion)). Thus, the

Physician-Only Law is valid even under the balancing approach in Whole

Woman’s Health.




                                      14
     Case: 3:19-cv-00038-wmc Document #: 68 Filed: 11/13/20 Page 15 of 21




      B.    The Physical Presence Law is rationally related to a
            legitimate purpose.

      The Physical Presence Law is rationally related to protecting patient

health. Mifeprex, one of the two drugs given for medication abortion, has

serious potential side effects and is therefore subject to a Risk Evaluation and

Mitigation Strategy (REMS) from the federal Food and Drug Administration

(FDA). Because the FDA REMS requires that Mifeprex must be dispensed in

a clinic, medical office, or hospital and under the supervision of a certified

health care provider, the Wisconsin Legislature required Mifeprex to be

dispensed in the presence of the certified health care provider. And given that

physicians are the only health care providers authorized to perform abortions

in the State—which the Supreme Court recognizes as constitutional—the

State requires Mifeprex to be dispensed in the presence of the physician.

      In any event, medication abortion is a relatively new procedure

compared to surgical abortion. The FDA only approved Mifeprex for use in the

year 2000, and the studies relied upon by the plaintiffs’ experts opining that it

can be safely administered via telemedicine are fairly recent. Courts are not to

second-guess legislatures in areas of scientific uncertainty. The Supreme Court

has “explained that the ‘traditional rule’ that ‘state and federal legislatures

[have] wide discretion to pass legislation in areas where there is medical and

scientific uncertainty’ is ‘consistent with Casey.’” June Medical, 140 S. Ct.



                                       15
     Case: 3:19-cv-00038-wmc Document #: 68 Filed: 11/13/20 Page 16 of 21




at 2136 (Roberts, C.J., concurring in the judgment) (quoting Gonzales, 550 U.S.

at 163).

      C.    The Same Physician Law is rationally related to a
            legitimate purpose.

      The Same Physician Law is also rationally related to patient care,

ensuring continuity of care for the patient. The plaintiffs do not dispute that a

pre-procedure physical examination is necessary; instead, they claim that that

the pre-procedure physical could be performed by another health care

professional. In fact, the plaintiffs recognize that having the same professional

perform both the pre-procedure physical and the procedure is preferable—the

evidence will show that Planned Parenthood plans to have the same advanced

practice nurse do both the pre-procedure physical and dispense the drug should

the challenged laws be enjoined.

      The Supreme Court in Casey rejected the argument that a law was

unconstitutional because a certain task can be performed by another type of

professional. In upholding a law requiring that informed consent materials be

provided a physician, the plurality opinion said that “[o]ur cases reflect the fact

that the Constitution gives the States broad latitude to decide that particular

functions may be performed only by licensed professionals, even if an objective

assessment might suggest that those same tasks could be performed by

others.” Casey, 505 U.S. at 885 (plurality opinion) (citing Williamson, 348 U.S.



                                        16
       Case: 3:19-cv-00038-wmc Document #: 68 Filed: 11/13/20 Page 17 of 21




483). As Chief Justice Roberts noted in June Medical, “[t]his was so ‘even if an

objective assessment might suggest that those same tasks could be performed

by others,’ meaning the law had little if any benefit.” 140 S. Ct. at 2137

(Roberts, C.J., concurring in the judgment) (quoting Casey, 505 U.S. at 885

(plurality opinion)). Under this precedent, the Same-Physician law has a

rational relationship to a legitimate purpose—ensuring continuity of care for

the patient—and cannot be defeated because the task could be performed by

another.

III.    The challenged laws do not impose an undue burden.

        Given that the laws are rationally related to legitimate purposes (and

therefore pass equal protection muster), the only remaining question is

whether they impose an undue burden. A law only imposes an undue burden

when “in a large fraction of the cases in which [the challenged law] is relevant,

it will operate as a substantial obstacle to a woman’s choice to undergo an

abortion.” Casey, 505 U.S. at 895 (plurality opinion). Increased costs and travel

time are not necessarily undue burdens—the Court in Casey said the fact that

laws “ha[ve] the incidental effect of making it more difficult or more expensive

to procure an abortion cannot be enough to invalidate it.” Id. at 874. The

plaintiffs here have not shown that the laws impose a substantial obstacle in

a large fraction of the cases in which they are relevant.




                                       17
     Case: 3:19-cv-00038-wmc Document #: 68 Filed: 11/13/20 Page 18 of 21




      As noted above, the plaintiffs’ only quantitative evidence on undue

burden is the expert report of Jason Fletcher. (Dkt. 65.) He studied the effect

of the change in distance to the nearest abortion clinic on the number of

abortions in Wisconsin counties, finding that increasing the distance

somewhat decreased the number of abortions. While there are flaws with this

approach, the projections on their own terms do not show significant effects

from opening new clinics. Instead, the evidence at trial will show the three

clinics would increase the abortion rate between 10%–15% in the counties

surrounding the new clinic and, in raw numbers terms, would not add a

significant amount of abortions to the state totals. For example, the La Crosse

clinic is projected to add 24 abortions (an 11.1% increase in the surrounding

counties), the Wausau clinic to add 42 abortions (a 13.4% increase in the

nearby counties) and Green Bay to add 100 abortions (a 14.3% increase in

nearby counties). Statewide, the impact is not significant given that Wisconsin

residents had 5,640 total abortions in the State in 2017 and 6,042 in 2018—all

of whom have been able to obtain an abortion despite the presence of the

challenged laws. Even the plaintiffs’ own projections do not show a substantial

obstacle to a significant fraction of women even in these counties. 3 And given



      3   The plaintiffs also rely on an expert report by Jane Collins. (Dkt. 64.)
Dr. Collins, however, does not quantify whether the laws impose an undue burden on
a significant fraction of women. Instead, she merely opines that there are poor women



                                         18
     Case: 3:19-cv-00038-wmc Document #: 68 Filed: 11/13/20 Page 19 of 21




that the Physician-Only Law is relevant to all abortions in the State, and the

other two laws are relevant to all medication abortions, the proper

denominator is all women, not just the women the plaintiffs claim would be

burdened by the law.

      In addition, the plaintiffs’ evidence assumes that all three laws are

struck down at the same time. For example, Fletcher’s study of Green Bay and

La Crosse assumes that advanced practice nurses would be providing surgical

abortions at three clinics. That would not be the case, however, if the

Physician-Only Law is constitutional. The plaintiffs have not quantified the

alleged effect of each law individually. If the Physician-Only Law is

constitutional—as it surely must be given Supreme Court precedent—then

their evidence does not show what the burden are due to the Physical Presence

Law and/or the Same Physician Law.

      Lastly, the plaintiffs have not shown that the Same Physician Law

imposes a burden. The evidence will show that Planned Parenthood has had

about 50–60 women per year that were negatively affected by this law, but not

even in a way that prevents them from obtaining an abortion. Instead, these

women had to reschedule their second appointment due to the physician being



in the State who sometimes have difficulty in obtaining abortions due to cost and
travel difficulties. This evidence is not sufficient under Casey, where increased costs
are not necessarily an undue burden. 505 U.S. at 874 (plurality opinion). Instead, a
plaintiff must show there is a substantial obstacle to a significant fraction of women.

                                          19
     Case: 3:19-cv-00038-wmc Document #: 68 Filed: 11/13/20 Page 20 of 21




unavailable. While this is inconvenient and may increase the time and costs

for this small number of women, it is not a substantial obstacle. Casey,

505 U.S. at 874 (plurality opinion). And given that this law is relevant to all

medication abortions, it imposes a substantial obstacle on a miniscule fraction

of women.

                               CONCLUSION

      The evidence at trial will show the challenged laws are constitutional.

      Dated this 13th day of November 2020.

                                    Respectfully submitted,

                                    JOSHUA L. KAUL
                                    Attorney General of Wisconsin

                                    Electronically signed by:

                                    s/ Brian P. Keenan
                                    BRIAN P. KEENAN
                                    Assistant Attorney General
                                    State Bar #1056525

                                    JENNIFER L. VANDERMEUSE
                                    Assistant Attorney General
                                    State Bar #1070979

                                    CLAYTON P. KAWSKI
                                    Assistant Attorney General
                                    State Bar #1066228

                                    Attorneys for Defendants




                                      20
    Case: 3:19-cv-00038-wmc Document #: 68 Filed: 11/13/20 Page 21 of 21




Wisconsin Department of Justice
Post Office Box 7857
Madison, Wisconsin 53707-7857
(608) 266-0020 (BPK)
(608) 266-7741 (JLV)
(608) 266-8549 (CPK)
(608) 294-2907 (Fax)
keenanbp@doj.state.wi.us
vandermeusejl@doj.state.wi.us
kawskicp@doj.state.wi.us




                                    21
